Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 11/18/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Objections
Claims 21 and 35 are objected to because of the following informalities:  
Claim 21 Line 6 recites “a user”, a user has previously been recited and since it appears Applicant is referring to the same user “a” should be replaced with --the user--.
 Claim 35 Line 4 recites “a user”, a user has previously been recited and since it appears Applicant is referring to the same user “a user” should be replaced with --the user--.
              Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 31 and 32 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 31 and 32 recite the same limitation as Claim 27 and 28 from which is depdens.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “assistive device” in claims 24 and 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure Paragraph [0113] While a gas-spring assist device is shown in FIGS. 10-13 and 15, it should be understood that other embodiments may utilize different assistive devices. For example, certain embodiments may utilize a screw coupled to a crank where rotation of the crank in a first rotational direction causes the screw to rotate and push the housing out in a forward direction 91 and rotation of the crank in an opposite direction causes the screw to pull the housing in a backward direction 92. In another example, the assistive device may be structured as spring-loaded wheels with a locking mechanism. In this case, rotation of the wheels in one direction causes tension in the spring to effectively limit translation to a certain point. Rotation of the wheels in the other direction then "unwinds" the tension to permit movement in the other direction. Thus, as can be appreciated, many different assistive devices or mechanism may be used with all such variations intended to fall within the spirit and scope of the present disclosure.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 22, 27, 29, 35, 36, 38, and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eder (US 9592421).
Regarding Claim 21, Eder teaches a therapeutic and exercise device, comprising:                   a frame 12;                   a hand crank 40 coupled to the frame for rotational movement by a user, the hand crank coupled to a vertically oriented rail such that the hand crank is adjustable in a vertical plane fore and aft relative to a support surface for the therapeutic and exercise device (Refer to annotated Fig. 1 below..the Office considers the hand crank to be adjustable in a vertical and horizontal manner as shown in Figs. 7-10..in so much that a “Rail” is broadly defined by Merriam-Webster dictionary as “a structural member or support)); 
    PNG
    media_image1.png
    486
    585
    media_image1.png
    Greyscale
..                  a foot crank 30 coupled to the frame for rotational movement by a user, the foot crank coupled to a horizontally oriented rail such that the foot crank is adjustable in a horizontal plane (Refer to Figs. 3-6); and                  a brake 150 coupled to the frame and to at least one of the hand crank or the foot crank, the brake configured to selectively apply a braking force to said at least one of the hand crank or the foot crank to resist rotational movement of the at least one of the hand crank or the foot crank (Col 3 Lines 35-53:”  The foot pedal assembly 30 is a conventional assembly with a pair of pedals pivotably connected to a crankshaft that extends through the assembly 30 housing. The crankshaft is drivingly linked to a mechanical resistance device 150 (see FIG. 6), such as a friction brake, an impeller in a liquid, or another dashpot which may be inside the cabinet 12. For example, the crankshaft may have a sprocket around which a chain extends that extends downwardly to another sprocket that drives a driveshaft having a pulley around which a belt extends. The belt extends from the pulley through the platform's 22 hollow structure and into the cabinet 12, which contains a pulley of variable diameter that is mounted to an adjustable friction brake.”).
Regarding Claim 22, Eder continues to teach wherein the brake is configured to apply a variable amount of braking force to at least one of the hand crank or the foot crank (Col 3 Lines 35-53:”  The foot pedal assembly 30 is a conventional assembly with a pair of pedals pivotably connected to a crankshaft that extends through the assembly 30 housing. The crankshaft is drivingly linked to a mechanical resistance device 150 (see FIG. 6), such as a friction brake, an impeller in a liquid, or another dashpot which may be inside the cabinet 12. For example, the crankshaft may have a sprocket around which a chain extends that extends downwardly to another sprocket that drives a driveshaft having a pulley around which a belt extends. The belt extends from the pulley through the platform's 22 hollow structure and into the cabinet 12, which contains a pulley of variable diameter that is mounted to an adjustable friction brake.”).
Regarding Claim 27, Eder continues to teach further comprising a control system configured to control operation of the brake (Col 5 Lines 17-21:” Preferably, all resistance mechanisms are connected to, and controlled by, the central computer, and all sensors are connected to the central computer to at least receive data therefrom.”).
Regarding Claim 29, Eder teaches a therapeutic and exercise device, comprising:                a frame 12 (Refer to Figs. 1-2); Refer to Fig. 6..Col 3 Lines 35-53:”  The foot pedal assembly 30 is a conventional assembly with a pair of pedals pivotably connected to a crankshaft that extends through the assembly 30 housing. The crankshaft is drivingly linked to a mechanical resistance device 150 (see FIG. 6), such as a friction brake, an impeller in a liquid, or another dashpot which may be inside the cabinet 12. For example, the crankshaft may have a sprocket around which a chain extends that extends downwardly to another sprocket that drives a driveshaft having a pulley around which a belt extends. The belt extends from the pulley through the platform's 22 hollow structure and into the cabinet 12, which contains a pulley of variable diameter that is mounted to an adjustable friction brake.”).
Regarding Claim 35, Eder teaches a therapeutic and exercise device, comprising:                a frame 12 (Refer to Figs. 1-2);                a hand crank 40 coupled to the frame for rotational movement by a user;               a foot crank 30 coupled to the frame for rotational movement by the user; and             a brake 150  selectively coupled to at least one of the hand crank or the foot crank, the brake configured to selectively apply a braking force to said at least one of the hand crank or the foot crank to resist movement of the at least one of the hand crank or the foot crank (Refer to Fig. 6..Col 3 Lines 35-53:”  The foot pedal assembly 30 is a conventional assembly with a pair of pedals pivotably connected to a crankshaft that extends through the assembly 30 housing. The crankshaft is drivingly linked to a mechanical resistance device 150 (see FIG. 6), such as a friction brake, an impeller in a liquid, or another dashpot which may be inside the cabinet 12. For example, the crankshaft may have a sprocket around which a chain extends that extends downwardly to another sprocket that drives a driveshaft having a pulley around which a belt extends. The belt extends from the pulley through the platform's 22 hollow structure and into the cabinet 12, which contains a pulley of variable diameter that is mounted to an adjustable friction brake.”..Col 5 Lines 12-20:” This resistance mechanism to which the hand pedal assembly 40 drivingly links may be within the hand pedal assembly 40 housing or the cabinet 12, and may be the same as, or different from, the resistance mechanism to which the foot pedal assembly 30 mounts as described above.”).
Regarding Claim 36, Eder continues to teach wherein the brake is configured to apply a variable amount of braking force to at least one of the hand crank or the foot crank (Col 3 Lines 35-53:”  The foot pedal assembly 30 is a conventional assembly with a pair of pedals pivotably connected to a crankshaft that extends through the assembly 30 housing. The crankshaft is drivingly linked to a mechanical resistance device 150 (see FIG. 6), such as a friction brake, an impeller in a liquid, or another dashpot which may be inside the cabinet 12. For example, the crankshaft may have a sprocket around which a chain extends that extends downwardly to another sprocket that drives a driveshaft having a pulley around which a belt extends. The belt extends from the pulley through the platform's 22 hollow structure and into the cabinet 12, which contains a pulley of variable diameter that is mounted to an adjustable friction brake.”).
Regarding Claim 38, Eder continues to teach wherein the brake is configured to apply a variable amount of braking force to both of the hand crank and the foot crank (Col 5 Lines 12-20:” This resistance mechanism to which the hand pedal assembly 40 drivingly links may be within the hand pedal assembly 40 housing or the cabinet 12, and may be the same as, or different from, the resistance mechanism to which the foot pedal assembly 30 mounts as described above.”).
Regarding Claim 40, Eder continues to teach further comprising a control system configured to control operation of the brake (Col 5 Lines 17-21:” Preferably, all resistance mechanisms are connected to, and controlled by, the central computer, and all sensors are connected to the central computer to at least receive data therefrom.”).
Claim(s) 21, 24, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Szabo, deceased et al (US 4976426).
Regarding Claim 21, Szabo teaches a therapeutic and exercise device, comprising:                   a frame 10;                   a hand crank 42 coupled to the frame for rotational movement by a user, the hand crank coupled to a vertically oriented rail 20,22,24 such that the hand crank is adjustable in a vertical plane fore and aft relative to a support surface for the therapeutic and exercise device (Refer to annotated Fig. 4..Col 2 Lines 65-70:” A top portion 22 of the column pedestal 20 moves vertically up and down and has an arm 24 which extends to the approximate centre position of the work table 10 and connects to a tubular support 26 extending horizontally and in line with the table 10.”);Refer to annotated Fig. 4 Col 3 Lines 9-14:” A top portion 22 of the column pedestal 20 moves vertically up and down and has an arm 24 which extends to the approximate centre position of the work table 10 and connects to a tubular support 26 extending horizontally and in line with the table 10.”); and                  a brake 52 coupled to the frame and to at least one of the hand crank or the foot crank, the brake configured to selectively apply a braking force to said at least one of the hand crank or the foot crank to resist rotational movement of the at least one of the hand crank or the foot crank (Refer to Fig. 1 Col 4 Lines 20-30:” The unit can be placed in the active exercising mode in which case the valve 80 is closed and a second proportional hydraulic valve 88 is opened. In this mode the pump motor unit 52 is driven by the muscular activity of an individual. A pressure transducer 90 measures pressure and a digital indicator 92 indicates the pressure that is achieved by the individual in the active mode or the hydraulic pump 54 in the passive mode.”).
Regarding Claim 24, Szabo et al teaches further comprising: a first assistive device 54 configured to provide an assistive force to aid movement of the foot crank along the horizontally oriented rail  (Refer to Col 4 Lines 55-61:” For the embodiment shown in FIGS. 1 to 4 the hydraulic pump 54 may be used to raise the top portion 22 in the column pedestal 20 or the stand 60 to set the elevation of the exercise head 28 and, in the case of the unit shown in FIGS. 1 to 4, move the column pedestal 20 in the side rail 40”).
Regarding Claim 25, Szabo et al teaches further comprising: a second assistive device configured to provide an assistive force to aid movement of the hand crank along the vertically oriented rail (Refer to Col 4 Lines 55-61:” For the embodiment shown in FIGS. 1 to 4 the hydraulic pump 54 may be used to raise the top portion 22 in the column pedestal 20 or the stand 60 to set the elevation of the exercise head 28 and, in the case of the unit shown in FIGS. 1 to 4, move the column pedestal 20 in the side rail 40”).

Claim(s) 21 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Long (US 4688791).
Regarding Claim 21, Long teaches a therapeutic and exercise device, comprising:                   a frame 14;                   a hand crank 28 coupled to the frame for rotational movement by a user, the hand crank coupled to a vertically oriented rail 16 such that the hand crank is adjustable in a vertical plane fore and aft relative to a support surface for the therapeutic and exercise device (Refer to annotated Fig. 1 Col 3 Lines 47-55:” The hand crank sprocket 24 is carried by a vertically adjustable bracket 42 which is movable along the vertical portion 16 of the frame 12. The foot pedal sprocket 18 is carried by a horizontally adjustable bracket 44 which is movable along the base portion 14 of the frame 12.”);                  a foot crank 20 coupled to the frame for rotational movement by a user, the foot crank coupled to a horizontally oriented rail 14 such that the foot crank is adjustable in a horizontal plane (Refer to annotated Fig. 1 Col 3 Lines 47-55); and                  a brake 52 coupled to the frame and to at least one of the hand crank or the foot crank, the brake configured to selectively apply a braking force to said at least one of the hand crank or the foot Refer to Fig. 3 Col 3-4 Lines 58-2:” An output shaft 46 is carried for rotation at one end by the intermediate sprocket 32 and is rotatably mounted in the vertical portion 16 of the frame 12. The output shaft 46 terminates at its end opposite that of the intermediate sprocket 32 into a gear reduction box 48. The gear reduction box 48 has rotatably mounted a propeller shaft 50 connected to it which extends from the gear reduction box 48 at a right angle to the output shaft 46. The propeller shaft 50 rotates within a cylindrical viscous resistance tank 52 which is carried adjacent the base portion 14 of the frame 12, shown in FIG. 2. The gear reduction box 48 is mounted on top of the viscous resistance tank 52.”).
Regarding Claim 26, Long continues to teach wherein the hand crank is rotatably coupled to the foot crank such that the hand crank and the foot crank rotate at a substantially similar rotational velocity (Refer to Fig. 1 Col 3 Lines 34-45:” An intermediate sprocket 32 is rotatably mounted beneath the hand crank sprocket 24 in the vertical portion 16 of the frame 12. The connecting chain 26 which transmits motive force from the foot pedal sprocket 18 and the hand crank sprocket 24 also is in communication with the intermediate sprocket 32, so that when any one of the sprockets 18, 24, 32 is rotated, all three of the sprockets 18, 24, and 32 will be rotated.”). The Office takes the position that the hand and foot cranks are linked via sprocket 32 and thus would rotate at a similar velocity since their rotations are dependent on each other.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23, 28, 30-32, 34, 37, 39, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eder (US 9592421) in view Houghton et al (US 20060003871).
Regarding Claim 23, Eder teaches the claimed invention as noted above but fails to teach wherein the brake 150 is a eddy current brake. Houghton et al teaches a hand and foot crank system comprising am eddy current brake (Refer to Paragraph [0031] When either crank 10 or 40 is rotated in either direction, the rotating crank turns a resistance means, for example, a permanent magnet alternator 50, through connections of a series of one of two belts 70a or 70b (one for each crank 10 or 40), and a third belt 70c between an idler shaft 60 and the alternator 50.”). Houghton et al is from the same field of endeavor as Applicants invention and therefore it would have been obvious to modify the brake system of Eder to be an eddy current brake since such magnet brakes are common and known as taught by Houghton et al to be suitable for generating a resistance force for a crank exercise system.
Regarding Claims 28 and 32, Eder teaches the claimed invention as noted above comprising a control system but fails to expressly disclose wherein the control system includes at least one program that, when executed, controls the brake to selectively increase and decrease the braking force applied to the hand crank or the foot crank. Houghton et al teaches a hand and foot crank system comprising a control system wherein the control system includes at least one program that, when executed, controls the brake to selectively increase and decrease the braking force applied to the hand crank or the foot crank (Refer to Paragraph [0035]:” v) Random--control unit randomly varies resistance and length of time at each level; or (vi) Geographic Profiles--control unit varies resistance and length of time at each level in multiple pre-programmed profiles with multiple levels of intensity at each to simulate various geographical profiles (hill climb/descent, etc.)”..The Office takes the position that the pre-programs would provide an increase of decrease in the brake). Houghton et al is from the same field of endeavor as Applicants 
Regarding Claim 30, Eder continues to teach wherein the brake is configured to apply a variable amount of braking force to at least one of the hand crank or the foot crank (Col 3 Lines 35-53:”  The foot pedal assembly 30 is a conventional assembly with a pair of pedals pivotably connected to a crankshaft that extends through the assembly 30 housing. The crankshaft is drivingly linked to a mechanical resistance device 150 (see FIG. 6), such as a friction brake, an impeller in a liquid, or another dashpot which may be inside the cabinet 12. For example, the crankshaft may have a sprocket around which a chain extends that extends downwardly to another sprocket that drives a driveshaft having a pulley around which a belt extends. The belt extends from the pulley through the platform's 22 hollow structure and into the cabinet 12, which contains a pulley of variable diameter that is mounted to an adjustable friction brake.”).
Regarding Claim 31, Eder continues to teach further comprising a control system configured to control operation of the brake (Col 5 Lines 17-21:” Preferably, all resistance mechanisms are connected to, and controlled by, the central computer, and all sensors are connected to the central computer to at least receive data therefrom.”).
Regarding Claim 33, Eder teaches the claimed invention as noted above but fails to teach wherein the brake 150 is an eddy current brake. Houghton et al teaches a hand and foot crank system Refer to Paragraph [0031] When either crank 10 or 40 is rotated in either direction, the rotating crank turns a resistance means, for example, a permanent magnet alternator 50, through connections of a series of one of two belts 70a or 70b (one for each crank 10 or 40), and a third belt 70c between an idler shaft 60 and the alternator 50.”). Houghton et al is from the same field of endeavor as Applicants invention and therefore it would have been obvious to modify the brake system of Eder to be an eddy current brake since such magnet brakes are common and known as taught by Houghton et al to be suitable for generating a resistance force for a crank exercise system.
Regarding Claim 34, Eder teaches the claimed invention further comprising a belt that couples the brake to each of the foot crank and the hand crank (Col 3 Lines 35-53:”For example, the crankshaft may have a sprocket around which a chain extends that extends downwardly to another sprocket that drives a driveshaft having a pulley around which a belt extends. The belt extends from the pulley through the platform's 22 hollow structure and into the cabinet 12, which contains a pulley of variable diameter that is mounted to an adjustable friction brake.”).
Regarding Claims 37 and 39, Eder teaches the claimed invention as noted above but fails to teach wherein the brake 150 is an eddy current brake. Houghton et al teaches a hand and foot crank system comprising am eddy current brake (Refer to Paragraph [0031] When either crank 10 or 40 is rotated in either direction, the rotating crank turns a resistance means, for example, a permanent magnet alternator 50, through connections of a series of one of two belts 70a or 70b (one for each crank 10 or 40), and a third belt 70c between an idler shaft 60 and the alternator 50.”). Houghton et al is from the same field of endeavor as Applicants invention and therefore it would have been obvious to modify the brake 
Regarding Claim 41, Eder teaches the claimed invention as noted above comprising a control system but fails to expressly disclose wherein the control system includes at least one program that, when executed, controls the brake to selectively increase and decrease the braking force applied to the hand crank or the foot crank. Houghton et al teaches a hand and foot crank system comprising a control system wherein the control system includes at least one program that, when executed, controls the brake to selectively increase and decrease the braking force applied to the hand crank or the foot crank (Refer to Paragraph [0035]:” v) Random--control unit randomly varies resistance and length of time at each level; or (vi) Geographic Profiles--control unit varies resistance and length of time at each level in multiple pre-programmed profiles with multiple levels of intensity at each to simulate various geographical profiles (hill climb/descent, etc.)”.. The Office takes the position that the pre-programs would provide an increase of decrease in the brake). Houghton et al is from the same field of endeavor as Applicants invention and it would have been obvious to one of ordinary skill in the art to provide the control system of Eder with at least one program that, when executed, controls the brake to selectively increase and decrease the braking force applied to the hand crank or the foot crank since such computer systems comprising programs are common and known in art for controlling resistance and therefore does not patentably distinguish the invention over prior arts.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attach list of references cited for pertinent prior arts to claimed and unclaimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784